Treat, C. J. The common law writ of certiorari may issue to all inferior tribunals and jurisdictions, in cases where they exceed their jurisdiction, and in cases where they proceed illegally, and there is no appeal or other mode of directly reviewing their proceedings. These are the only instances in which their proceedings can be reviewed on certiorari. The People v. Wilkinson, 13 Illinois, 660. The present application does not fall within either of these classes of cases. The circuit judge clearly had jurisdiction of the case. The charter of the corporation expressly invested him with power to appoint the appraisers, and to confirm or set aside their assessment. And he proceeded regularly in the exercise of the power. If any error intervened to the prejudice of the petitioner, it was in the action of the judge upon the report of the appraisers. But that action did' not relate to his jurisdiction, or to the regularity of his proceedings. It was simply a decision upon the evidence. A return to a writ of certiorari would not bring up the evidence upon which the decision was based. It would only embrace the record of the proceedings. This court would have to determine from the face of the record whether there was an excess of jurisdiction or any irregularity in the course of proceeding. No question” would arise upon the evidence, or upon any decision made thereon. An error of judgment on the part of the judge, either as to the facts or the law of the case, could not be inquired into and corrected. The law on this subject is too well settled to require discussion. The People v. The Mayor, 2 Hill, 9; In the matter of Mount Morris Square, Ib. 14; Birdsall v. Phillips, 17 Wend. 464; Prindle v. Anderson, 19 Ib. 391; Simpson v. Ehinelander, 20 Ib. 103; Johnson v. Moss, Ib. 145; Ex parte the Mayor of Albany, 23 Ib. 277. The application is denied. Application denied.1   Note by the Reporter. — Upon a rehearing of the case, the court adhered to the foregoing decision.